Exhibit(10)(iii)(A)(17.12)

AMENDMENT TO

CINCINNATI BELL MANAGEMENT PENSION PLAN

The Cincinnati Bell Management Pension Plan (the “Plan”) is hereby amended,
effective as of January 1, 2002 and in order (i) to reflect the requirements of
the Internal Revenue Service’s final regulations issued under Internal Revenue
Code section 415 and (ii) to include in one Plan amendment all changes that have
been made since the end of the Plan’s plan year that ended on December 31, 2001
in the Plan’s definition of a participant’s compensation that is used in
applying the Plan’s benefit limits and the Plan’s benefit limits that are
intended to comply with Internal Revenue Code section 415, in the following
respects.

1. Section 10.1 of the Plan is amended in its entirety to read as follows.

10.1 Maximum Plan Benefit.

10.1.1 General Rules. Subject to the other provisions of this Section 10.1 but
notwithstanding any other provision of this Plan to the contrary, in no event,
during any limitation year, shall the annual amount of a Participant’s
retirement benefit accrued or payable at any time under this Plan, when
expressed in the form of a Single Life Annuity and in accordance with the
adjustments described in the following provisions of this Section 10.1, exceed
the maximum permissible benefit. For purposes of this Section 10.1 and subject
to the adjustments described in the following provisions of this Section 10.1,
the “maximum permissible benefit” is the lesser of the defined benefit dollar
limitation, as defined in paragraph (a) of this Subsection 10.1.1, or the
defined benefit compensation limitation, as defined in paragraph (b) of this
Subsection 10.1.1.

(a) The defined benefit dollar limitation. For purposes of this Section 10.1,
the “defined benefit dollar limitation” is $160,000, as adjusted, effective
January 1 of each calendar year, under section 415(d) of the Code in such manner
as the Secretary of the Treasury or his delegate shall prescribe. A limitation
as adjusted under Code section 415(d) as of the January 1 of any calendar year
shall apply to the limitation year ending with or within such calendar year.

(b) The defined benefit compensation limitation. For purposes of this
Section 10.1 and subject to subparagraphs (i) and (ii) of this paragraph (b),
the “defined benefit compensation limitation” is 100% of the Participant’s
average annual compensation received during the three consecutive calendar years
which produce the highest dollar result (or, for any limitation year prior to
the limitation year that commences as of January 1, 2006, 100% of the
Participant’s average annual compensation received during the three consecutive
calendar years both during which he is a Participant in the Plan and which
produce the highest dollar result).

 

1



--------------------------------------------------------------------------------

(i) Notwithstanding the foregoing provisions of this paragraph (b), if the
Participant is an Employee for less than three consecutive calendar years (or,
for any limitation year prior to the limitation year that commences as of
January 1, 2006, if the Participant is both an Employee and a Participant for
less than three consecutive calendar years), the Participant’s “defined benefit
compensation limitation” shall for purposes of this Section 10.1 be deemed to be
the quotient obtained by dividing (1) the Participant’s compensation received
during the Participant’s longest consecutive period of service as an Employee
(or, for any limitation year prior to the limitation year that commences as of
January 1, 2006, the Participant’s compensation received during the
Participant’s longest consecutive period of service as both an Employee and a
Participant) by (2) the number of years in that period (including fractions of
years, but not less than one year).

(ii) For purposes of the foregoing provisions of this paragraph (b), if the
Participant ceases to be an Employee and is subsequently rehired as an Employee,
all years for which the Participant performs no services as an Employee and
receives no compensation for his services as an Employee (for purposes of this
subparagraph (ii), the “break period”) shall be ignored in determining the
Participant’s defined benefit compensation limitation and the year of service
immediately prior to and the year of service immediately after the break period
shall be treated as if they were consecutive.

10.1.2 Necessary Terms. For purposes of the restrictions and rules set forth in
this Section 10.1, the following terms shall apply.

(a) A Participant’s “compensation” shall refer to his Compensation as defined in
Section 10.4 below.

(b) The “limitation year” for purposes of the restrictions under this
Section 10.1 shall be the Plan Year.

10.1.3 Procedures for Applying Limitation. This Subsection 10.1.3 describes the
adjustments that are made in a Participant’s retirement benefit accrued or
payable under the Plan, in the defined benefit dollar limitation, and in the
defined benefit compensation limitation when determining whether such retirement
benefit meets the requirements of Subsection 10.1.1 above. For any limitation
year, the Participant’s retirement benefit accrued or payable at any time under
the Plan shall be limited to the extent necessary so that, if such limit would
be deemed to have applied under the provisions of the Plan that do not include
the provisions of this Section 10.1, the annual amount of the actual equivalent
benefit-form Single Life Annuity determined in Step 1 below cannot and shall not
exceed the lesser of the annual amount of the maximum equivalent age-adjusted
Single Life Annuity determined in Step 2 below or the annual amount of the
maximum equivalent compensation-adjusted Single Life Annuity determined in Step
3 below.

 

2



--------------------------------------------------------------------------------

(a) Step 1: This Step 1 determines the annual amount of a hypothetical Single
Life Annuity that, if it were paid to the Participant and commenced as of the
commencement date of the Participant’s actual retirement benefit under the Plan
(for purposes of this Subsection 10.1.3, the “actual commencement date”), would
have an annual amount calculated in accordance with subparagraphs (i) and
(ii) of this paragraph (a). Such hypothetical Single Life Annuity is referred to
in this Section 10.1 as the Participant’s “actual equivalent benefit-form Single
Life Annuity.”

(i) When the form of the Participant’s actual retirement benefit under the Plan
is a Single Life Annuity or a Qualified Joint and Survivor Annuity that
commences as of the actual commencement date, then the annual amount of the
actual equivalent benefit-form Single Life Annuity shall be equal to the annual
amount that would apply to the Participant’s actual retirement benefit under the
Plan (that is paid in the form of a Single Life Annuity or a Qualified Joint and
Survivor Annuity that commences as of the actual commencement date) if the
provisions of this Section 10.1 were disregarded.

(ii) When the form of the Participant’s actual retirement benefit under the Plan
is a single sum payment (which is the only form of benefit other than a Single
Life Annuity or a Qualified Joint and Survivor Annuity available under the Plan)
that is made as of the actual commencement date, then the annual amount of the
actual equivalent benefit-form Single Life Annuity shall be equal to the
greatest of:

(A) the annual amount that would make the actual equivalent benefit-form Single
Life Annuity actuarially equivalent to the Participant’s actual retirement
benefit under the Plan (that is paid in the form of a single sum payment that is
made as of the actual commencement date) if the provisions of this Section 10.1
did not apply and if the actuarial assumptions used to determine such actuarial
equivalence were the combination of the interest rate assumption and the
mortality assumption that is specified and would be used under the other
provisions of the Plan for determining the actuarial equivalence of two benefits
whose only difference is one is paid in the form of an Annuity and the other is
paid in the form of a single sum payment;

(B) the annual amount that would make the actual equivalent benefit-form Single
Life Annuity actuarially equivalent to the Participant’s actual retirement
benefit under the Plan (that is paid in the form of a single sum payment that is
made as of the actual commencement date) if the provisions of this Section 10.1
did not apply and if the actuarial assumptions used to determine such actuarial
equivalence were the applicable interest rate and the applicable mortality
assumption (as such terms are defined in Subsection 10.1.4 below).
Notwithstanding the foregoing, the reference to “the applicable interest rate”
in the immediately preceding sentence shall be deemed to be a reference to “an
interest rate of 5.5% per annum” if the Participant’s actual retirement benefit
under the Plan is paid in the form of a single sum payment as of any date that
occurs during a Plan Year that begins on or after January 1, 2004; or

 

3



--------------------------------------------------------------------------------

(C) if and only if the Participant’s actual retirement benefit under the Plan is
paid in the form of a single sum payment as of any date that occurs during a
Plan Year that begins on or after January 1, 2006, the quotient produced by
dividing (1) the annual amount that would make the actual equivalent
benefit-form Single Life Annuity actuarially equivalent to the Participant’s
actual retirement benefit under the Plan (that is paid in the form of a single
sum payment that is made as of the actual commencement date) if the provisions
of this Section 10.1 did not apply and if the actuarial assumptions used to
determine such actuarial equivalence were the applicable interest rate and the
applicable mortality assumption (as such terms are defined in Subsection 10.1.4
below) by (2) 1.05.

(b) Step 2: This Step 2 determines the annual amount of a hypothetical Single
Life Annuity that, if it were paid to the Participant and commenced as of the
actual commencement date, would have an annual amount calculated in accordance
with subparagraphs (i), (ii), and (iii) of this paragraph (b). Such hypothetical
Single Life Annuity is referred to in this Section 10.1 as the Participant’s
“maximum equivalent age-adjusted Single Life Annuity.”

(i) If the actual commencement date occurs before the date the Participant first
attains age 65 and on or after the date on which the Participant first attains
age 62, then the annual amount of the maximum equivalent age-adjusted Single
Life Annuity shall be equal to the defined benefit dollar limitation set forth
in Subsection 10.1.1(a) above (as adjusted for the limitation year that includes
the actual commencement date).

(ii) If the actual commencement date occurs before the date on which the
Participant first attains age 62, then the annual amount of the maximum
equivalent age-adjusted Single Life Annuity shall be equal to the lesser of:

(A) the product obtained by multiplying (1) the defined benefit dollar
limitation set forth in Subsection 10.1.1(a) above (as adjusted for the
limitation year that includes the actual commencement date) by (2) a fraction
that has a numerator equal to the annual amount of the Participant’s actual
retirement benefit under the Plan that would apply if it was paid in the form of
a Single Life Annuity that commences as of the actual commencement date and if
the provisions of this Section 10.1 were disregarded and a denominator equal to
the annual amount of the Participant’s actual retirement benefit under the Plan
that would apply if it was paid in the form of a Single Life Annuity that
commences as of the date on which the Participant first attains age 62 and if
the provisions of this Section 10.1 were disregarded; or

(B) the annual amount that would make the maximum equivalent age-adjusted Single
Life Annuity actuarially equivalent to a hypothetical retirement benefit that
would apply to the Participant under the Plan if it was paid in the form of a
Single Life Annuity that commences as of the date on which the Participant first
attains age 62, if its annual amount were the

 

4



--------------------------------------------------------------------------------

defined benefit dollar limitation set forth in Subsection 10.1.1(a) above (as
adjusted for the limitation year that includes the actual commencement date),
and if the actuarial assumptions used to determine such actuarial equivalence
were an interest rate of 5% per annum and the applicable mortality assumption
(as such term is defined in Subsection 10.1.4 below and applied by expressing
the Participant’s age based on completed months as of the actual commencement
date). Notwithstanding the foregoing provisions of this clause (B), the
actuarial assumptions referred to in the immediately preceding sentence shall
not reflect the probability of the Participant’s death between the actual
commencement date and the date on which the Participant first attains age 62 to
the extent that the Participant’s retirement benefit under the Plan will not be
forfeited upon the death of the Participant.

(iii) If the actual commencement date occurs after the date on which the
Participant first attains age 65, then the annual amount of the maximum
equivalent age-adjusted Single Life Annuity shall be equal to the lesser of:

(A) the product obtained by multiplying (1) the defined benefit dollar
limitation set forth in Subsection 10.1.1(a) above (as adjusted for the
limitation year that includes the actual commencement date) by (2) a fraction
that has a numerator equal to the annual amount of the Participant’s actual
retirement benefit under the Plan that would apply if the Participant
permanently ceased to be an Employee when he first attained age 65, if it was
paid in the form of a Single Life Annuity that commences as of the actual
commencement date, and if the provisions of this Section 10.1 were disregarded
and a denominator equal to the annual amount of the Participant’s actual
retirement benefit under the Plan that would apply if the Participant
permanently ceased to be an Employee when he first attained age 65, if it was
paid in the form of a Single Life Annuity that commences as of the date on which
the Participant first attains age 65, and if the provisions of this Section 10.1
were disregarded; or

(B) the annual amount that would make the maximum equivalent age-adjusted Single
Life Annuity actuarially equivalent to a hypothetical retirement benefit that
would apply to the Participant under the Plan if it was paid in the form of a
Single Life Annuity that commences as of the date on which the Participant first
attains age 65, if its annual amount were the defined benefit dollar limitation
set forth in Subsection 10.1.1(a) above (as adjusted for the limitation year
that includes the actual commencement date), and if the actuarial assumptions
used to determine such actuarial equivalence were an interest rate of 5% per
annum and the applicable mortality assumption (as such term is defined in
Subsection 10.1.4 below and applied by expressing the Participant’s age based on
completed months as of the actual commencement date). Notwithstanding the
foregoing provisions of this clause (B), the actuarial assumptions referred to
in the immediately preceding sentence shall not reflect the probability of the
Participant’s death between the date on which the Participant first attains age
65 and the actual commencement date to the extent that the Participant’s
retirement benefit under the Plan will not be forfeited upon the death of the
Participant between the date on which the Participant first attains age 65 and
the actual commencement date.

 

5



--------------------------------------------------------------------------------

(c) Step 3: This Step 3 determines the annual amount of a hypothetical Single
Life Annuity that, if it were paid to the Participant and commenced as of the
actual commencement date, would have an annual amount calculated in accordance
with the last sentence of this paragraph (c). Such hypothetical Single Life
Annuity is referred to in this Section 10.1 as the Participant’s “maximum
equivalent compensation-adjusted Single Life Annuity.” In all cases, the annual
amount of the maximum equivalent compensation-adjusted Single Life Annuity shall
be equal to the defined benefit compensation limitation set forth in Subsection
10.1.1(b) above that applies to the Participant.

10.1.4 Applicable Interest Rate and Applicable Mortality Assumption.

(a) For purposes of this Section 10.1, the “applicable interest rate” means,
with respect to adjusting any benefit or limitation applicable to any single sum
form of benefit, an interest rate determined as follows:

(1) when the commencement date of the benefit occurs during any limitation year
that begins prior to January 1, 2008, the annual interest rate on 30-year
Treasury securities for the fifth calendar month which precedes the first
calendar month included in the Plan Year in which falls such commencement date
and as such rate is published (in a revenue ruling, notice, or other written
form) by the Internal Revenue Service under Code section 417(e)(3) for such
month; and

(2) when the commencement date of the benefit occurs during any limitation year
that begins on or after January 1, 2008, the adjusted first, second, and third
segment rates (as such terms are defined in Code section 417(e)(3)(D)) applied
under rules similar to the rules of Code section 430(h)(2)(C) for the fifth
calendar month which precedes the first calendar month included in the Plan Year
in which falls such commencement date and as such rate is published (in a
revenue ruling, notice, or other written form) by the Internal Revenue Service
under Code section 417(e)(3) for such month.

(b) Also for purposes of this Section 10.1, the “applicable mortality
assumption” means, with respect to adjusting any benefit or limitation of a
retirement benefit, an appropriate mortality assumption based on the mortality
table prescribed by the Secretary of the Treasury or his delegate as the
applicable mortality table for purposes of section 415(b) of the Code as of the
commencement date of the benefit. Such table shall be based on the prevailing
commissioners’ standard table, described in section 807(d)(5)(A) of the Code,
used to determine reserves for group annuity contracts, without regard to any
other subparagraph of section 807(d)(5) of the Code. For Plan benefits with
commencement dates on or after December 31, 2002 and until changed by the
Secretary of the Treasury or his delegate, the mortality table referred to in
the foregoing provisions of this paragraph (b) shall be deemed to be the table
prescribed in Revenue Ruling 2001-62.

 

6



--------------------------------------------------------------------------------

10.1.5 Reduction for Participation or Service of Less Than Ten Years.

(a) In the case of a Participant who has less than ten years of participation in
this Plan when his retirement benefit under the Plan commences, the defined
benefit dollar limitation shall be adjusted for all purposes of this
Section 10.1 (including for purposes of determining the maximum equivalent
age-adjusted Single Life Annuity described in Step 2 of Subsection 10.1.3 above)
so as to be equal to the defined benefit dollar limitation (determined without
regard to this Subsection 10.1.5) multiplied by a fraction. The numerator of
such fraction is the Participant’s years (and any fraction thereof) of
participation in the Plan at the time his benefit commences (or 1, if greater),
and its denominator is ten.

(b) Further, in the case of a Participant who has less than ten years of Vesting
Service as of the date on which his retirement benefit under the Plan commences,
the defined benefit compensation limitation shall be adjusted for all purposes
of this Section 10.1 (including for purposes of determining the maximum
equivalent compensation-adjusted Single Life Annuity described in Step 3 of
Subsection 10.1.3 above) so as to be equal to such limitation (determined
without regard to this Subsection 10.1.5) multiplied by a fraction. The
numerator of such fraction is the Participant’s years of Vesting Service as of
the date his benefit commences (or 1, if greater), and its denominator is ten.

10.1.6 Preservation of Prior Plan Benefits. Notwithstanding any of the foregoing
provisions of this Section 10.1, in no event shall the foregoing provisions of
this Section 10.1 cause by themselves a Participant’s Accrued Benefit (or the
annual or lump sum amount of a Participant’s actual retirement benefit under the
Plan) to be less than his Accrued Benefit determined as of (or the annual or
lump sum amount that would apply to his actual retirement benefit if the
Participant had earned no additional benefit amount after and in fact had ceased
to be a Covered Employee no later than) December 31, 2007, to the extent such
Accrued Benefit (or such annual or lump sum amount of his actual retirement
benefit) is determined solely on the basis of the provisions of the Plan that
were both adopted and in effect before April 5, 2007 (including the provisions
of the Plan that then reflected the requirements of section 415 of the Code).

10.1.7 Combining of Plans. If any other defined benefit plans (as defined in
section 414(j) of the Code) in addition to this Plan are maintained by one or
more Affiliated Employers, then the limitations set forth in this Section 10.1
shall be applied as if this Plan and such other defined benefit plans are a
single plan. If any reduction or adjustment in a Participant’s retirement
benefit is required by this Section 10.1, such reduction or adjustment shall
when necessary

 

7



--------------------------------------------------------------------------------

be made to the extent possible under any of such other defined benefit plan or
plans in which the Participant actively participated (i.e., performed service
which is taken into consideration in determining the amount of his benefit under
the benefit formulas of the other plan or plans) at a later point in time (that
occurs by the end of the applicable limitation year) than the latest point in
time (that occurs by the end of the applicable limitation year) at which he
actively participated in this Plan (provided such other plan or plans provide
for such adjustment in such situation). To the extent still necessary, such
adjustment shall be made under this Plan.

10.1.8 IRS Regulations Issued Under Code Section 415. For any limitation year
that begins on or after January 1, 2008, the provisions of the final regulations
issued by the Internal Revenue Service under Code section 415 shall, to the
extent and only to the extent they provide details as to the manner in which any
of the requirements set forth in the foregoing provisions of this Section 10.1
are to be applied (such as details as to the application of such requirements
when benefits are transferred to this Plan from another plan, when multiple
commencement dates of a Participant’s Plan benefit are involved, or when an
Affiliated Employer that maintains another defined benefit plan loses its status
as an Affiliated Employer), be deemed to be incorporated into this Section 10.1.

2. Section 10.4 of the Plan is amended in its entirety to read as follows.

10.4 Compensation. The “Compensation” of an Employee, as defined in this
Section 10.4, refers to the Employee’s compensation as used throughout the
provisions of this Article 10, and to the Employee’s compensation or
remuneration as referred to in any other provision of this Plan (or any other
plan that is merged into this Plan or transfers assets and liabilities to this
Plan) that otherwise fails to define such term. For such purposes, an Employee’s
“Compensation” means, for any specified period, the amount determined in
accordance with the following subsections of this Section 10.4.

10.4.1 Subject to Subsections 10.4.2, 10.4.3, 10.4.4, and 10.4.5 below, the
Employee’s “Compensation” for any specified period shall mean his wages,
salaries, fees for professional services, and other amounts paid (without regard
to whether or not an amount is paid in cash), during such specified period, for
personal services actually rendered in the course of employment with the
Affiliated Employers, to the extent that the amounts are includible in gross
income for Federal income tax purposes. These amounts include, but are not
limited to, commissions paid to salespersons, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips,
bonuses, fringe benefits, and reimbursements or other expense allowances under a
nonaccountable plan as described in Treasury Regulations section 1.62-2(c).

 

8



--------------------------------------------------------------------------------

10.4.2 Notwithstanding the provisions of Subsection 10.4.1 above, in no event
shall the Employee’s “Compensation” for any specified period include any of the
items described in the following paragraphs of this Subsection 10.4.2:

(a) Contributions (other than elective contributions described in Code section
402(e)(3), Code section 408(k)(6), Code section 408(p)(2)(A)(i), or Code section
457(b)) made by an Affiliated Employer to a plan of deferred compensation
(including a simplified employee pension described in Code section 408(k) or a
simple retirement account described in Code section 408(p), and whether or not
qualified) to the extent that the contributions are not includible in the gross
income of the Employee for Federal income tax purposes and with respect to the
taxable year in which contributed. In addition, any distributions from a plan of
deferred compensation (whether or not qualified) are not considered as the
Employee’s “Compensation” for any specified period, regardless of whether such
amounts are includible in the gross income of the Employee for Federal income
tax purposes when distributed. However, any amounts received by the Employee
pursuant to a nonqualified unfunded deferred compensation plan shall be
considered as his “Compensation” in the year the amounts are actually received,
but only to the extent such amounts are includible in the Employee’s gross
income for Federal income tax purposes;

(b) Amounts realized from the exercise of a nonstatutory option (which is an
option other than a statutory option as defined in Code section 1.421-1(b)), or
when restricted stock or other property held by the Employee either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture
(pursuant to Code section 83 and Treasury Regulations promulgated under section
83 of the Code);

(c) Amounts realized from the sale, exchange, or other disposition of stock
acquired under a statutory stock option (as defined in Code section 1.421-1(b));

(d) Other amounts that receive special tax benefits, such as premiums for
group-term life insurance (but only to the extent that the premiums are not
includible in the gross income of the Employee for Federal income tax purposes
and are not salary reduction amounts that are described in section 125 of the
Code); and

(e) Other items of remuneration that are similar to any of the items listed in
paragraphs (a) through (d) above.

 

9



--------------------------------------------------------------------------------

10.4.3 Also notwithstanding the provisions of Subsection 10.4.1 above, the
Employee’s “Compensation” for any specified period that begins on or after
January 1, 2008 shall not in any event include any wages or other compensation
paid after he has ceased to be an Employee, unless such wages or other
compensation is paid within 2-1/2 months after (or, if later, by the end of the
Plan Year in which) he has ceased to be an Employee and reflects either:

(a) a payment that, absent his severance from employment with the Affiliated
Employers, would have been paid to him while he was an Employee and would have
been regular compensation for services during his regular working hours,
compensation for services outside his regular working hours (such as overtime or
shift differentials), commissions, bonuses, or similar compensation;

(b) a payment under a nonqualified unfunded deferred compensation plan, but only
if the payment would have been made on its actual date of payment even if the
Employee had not ceased to be an Employee and only to the extent that the
payment is includible in his gross income for Federal income tax purposes; or

(c) a payment for accrued bona fide sick, vacation, or other leave, but only if
he would have been able to use the leave if he had not ceased to be an Employee.

In no event, even if paid within 2-1/2 months after (or, if later, by the end of
the Plan Year in which) he has ceased to be an Employee, shall any payment of
severance pay, or any nonqualified unfunded deferred compensation plan payment
(unless explicitly described in the immediately preceding sentence), that is
made after the Employee ceases to be an Employee be treated as part of the
Employee’s “Compensation” for any period that begins on or after January 1, 2008
under the provisions of this Subsection 10.4.3.

10.4.4 In addition to the amounts included in the Employee’s “Compensation” for
any specified period under Subsections 10.4.1 through 10.4.3 above, and
notwithstanding such paragraphs, the Employee’s “Compensation” for any period
shall also include any amounts which are not treated as the Employee’s
“Compensation” for such specified period under Subsections 10.4.1 through 10.4.3
above solely because such amounts are considered elective contributions that are
made by an Affiliated Employer on behalf of the Employee and are not includable
in the Employee’s gross income for Federal income tax purposes by reason of
section 125, 402(e)(3), 402(h), and/or 132(f)(4) of the Code (i.e., elective
contributions under a cafeteria plan, a cash or deferred arrangement in a profit
sharing plan, a simplified employee pension plan, or an arrangement under which
qualified transportation fringes can be chosen) or any other types of deferred
compensation or contributions described in Code section 414(s)(2) or Treasury
Regulations section 1.414(s)-1(c)(4); except that the treating of elective
contributions that are not includable in gross income under Code section
132(f)(4) as part of the Employee’s Compensation shall only apply when the
specified period begins on or after January 1, 2000.

10.4.5 Finally, notwithstanding any of the foregoing subsections of this
Section 10.4, the “Compensation” of the Employee for any twelve consecutive
month period which is taken into account under any other provision of the Plan
will not exceed: (1) for any such twelve consecutive month period that begins in
2002 or a later calendar year, $200,000 or such higher amount to which

 

10



--------------------------------------------------------------------------------

this figure is adjusted under section 401(a)(17)(B) of the Code by the Secretary
of the Treasury or his delegate for the calendar year in which such twelve
consecutive month period begins; (2) for any such twelve consecutive month
period that begins in 2000 or 2001, $170,000; (3) for any such twelve
consecutive month period that begins in 1997, 1998, or 1999, $160,000; or
(4) for any such twelve consecutive month period that begins in 1996 or an
earlier calendar year, $150,000.

3. Any reference to “Subsection 10.4.4” that is contained in any provision of
the Plan (other than in Section 10.4 of the Plan) shall be deemed a reference to
“Subsection 10.4.5”.

IN ORDER TO EFFECT THE FOREGOING PLAN REVISIONS, the sponsor of the Plan hereby
signs this Plan amendment, effective for all purposes as of January 1, 2002.

 

CINCINNATI BELL INC. By:   /s/ Christopher J. Wilson Title:   V.P. General
Counsel & Secretary Date:    

 

11